IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,360-01


EX PARTE DANIEL WOODARD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2008-0330-E IN THE 367TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
robbery, and was sentenced to ten years' imprisonment.  He did not appeal his conviction.
	On December 29, 2009, the trial court made findings of fact and conclusions of law.  The
trial court recommended that relief be denied.  This Court has reviewed the record with respect to
the allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for finding of fact #3.  Based upon the trial court's findings and conclusions and our own review, we
deny relief.
	It is so ordered on this the   10th  day of   February , 20 10 .

Filed: February 10, 2010
Do not publish